DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference characters “100” and “200” are not found in the specification (Fig 1A and Fig 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The use of the term “MediPines” (Abstract and paragraph 0032), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claims 6-8, 10-12, 14, and 15 are objected to because of the following informalities:  
The word --a-- should be added before “measured” to correct the grammatical error (Claim 6, Line 2, Line 3, Line 4, Line 5).
The word --a-- should be added after “patient when” to correct the grammatical error (Claim 6, Line 6).
The phrase “the a” should be changed to --a-- to correct the grammatical error (Claim 6, Line 6).
The word “the” should be removed before “PEEP” to correct since this is the first time this is mentioned (Claim 7, Line 2 and Line 3).
The word --a-- should be added before “PiO2-PETO2” to correct the grammatical error (Claim 7, Line 2 and Line 4).
The word “the” should be removed before “combined” since this is the first time this is mentioned (Claim 8, Line 2).
The word “to” after “used” should be removed to correct the grammatical error (Claim 10, Line 2).
The word “the” should be replaced with the word --a-- since this is the first time this is mentioned (Claim 11, Line 6).
The word “a” should be replaced with the word --the-- to refer back to Claim 11 (Claim 12, Line 1).
The word “the” should be replaced with the word --a-- since this is the first time this is mentioned (Claim 14, Line 1).
The word --a-- should be added before “ventilator circuit” since this is the first time this is mentioned (claim 15, Line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 10, 13, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “gPaO2™”, “gPaCO2™”, and “gPaCO2™/gPaO2™” (Lines 1-2).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe partial pressure of O2 and CO2 and, accordingly, the identification/description is indefinite.  For examination purposes, the claim limitation will be interpreted as partial pressure of O2 and partial pressure of CO2.  Similar rejections are applied to Claim 6 (Lines 2-6), Claim 17 (Line 2), and Claim 18 (Line 2).
Claim 4 states “reasonable period of time” (Lines 2-3).  This statement is indefinite because it is unclear what a “reasonable period of time” is and how that is determined.  It appears the applicant was trying to say this “reasonable period of time” is determined by a nearby clinician or user.  However, the specification makes no mention of what would be considered a “reasonable period of time”.  Therefore, the definition cannot be determined.  For examination purposes, the claim limitation will be interpreted as the “reasonable period of time” is determined by a clinician or user.
Claim 8 states “at least one TLC output signal and FRC output signal” (Line 1).  This statement is indefinite because it is unclear if this signal is the same signal as Claim 1.  It appears the applicant was trying to say they’re the same.  However, multiple types of signals could be involved.  Therefore, the number of signals involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same.  Similar rejections are applied to Claim 9.
Claim 10 states “at least one of volume, flow, and pressure signals” (Line 1). This statement is indefinite because it is unclear if these signals are the same signal as Claim 1.  It appears the applicant was trying to say they’re the same.  However, multiple types of signals could be involved.  Therefore, the number of signals involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same.  
Claim 13 states “a Gas Exchange Monitor adapter coupled to the ventilator” (Lines 1-2).  This statement is indefinite because it is unclear if the adapter or ventilator are actually being claimed.  It appears the applicant was trying to say that they are being claimed.  However, Claim 11 mentions nothing about the ventilator being claimed as the claim only mentions a processor.  The processor contains instructions for a ventilator, but no ventilator is being claimed.  Additionally, since the adapter is coupled to the unclaimed ventilator, it is unclear if this adapter is being claimed.  Therefore, the components required cannot be determined.  For examination purposes, the claim limitation will be interpreted as the adapter and ventilator are positively being claimed.  Similar rejections are applied to Claim 15 (Lines 1-2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 discusses a system for adjusting ventilator settings which includes a processor that has software instructions that can receive a signal from a patient’s exhalation, compare the signal with a target value, calculate an adjustment value, and automatically adjust a setting on a ventilator.  The claim does fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a MACHINE (Step 1).
The claim is directed to an ABSTRACT IDEA (Step 2A, Prong One) and falls into one of the groupings of abstract ideas, specifically a MENTAL PROCESS, in which the claimed invention includes concepts performed in the human mind.  Examples of mental processes include observations, evaluations, judgments, and opinions.
In Claim 11, the mental process is as follows: “receive a signal from a patient’s exhalation, compare the signal with a target value, calculate an adjustment value, and automatically adjust a setting on a ventilator”.  Receiving a signal of exhalation can simply be an observation made by the human mind.  Comparing the signal with a target value and calculating an adjustment value can be an evaluation and judgment made by the human mind.  Adjustment of a setting on a ventilator can also be an evaluation, judgment, and/or opinion made by the human mind.  It should be pointed out that the “ventilator” in this claim is not actually being claimed, as the claim merely recites a processor that contains software instructions performing these steps.  
The claim is directed to an ABSTRACT IDEA without reciting additional elements that integrate the abstract idea into a practical application (Step 2A, Prong Two).  The claim recites a MENTAL PROCESS, specifically “receive a signal from a patient’s exhalation, compare the signal with a target value, calculate an adjustment value, and automatically adjust a setting on a ventilator” and “a processor that has software instructions”.  There is no integration into a practical application since the ventilator is never claimed and the abstract idea is merely stored on a processor as software instructions.  The processor is not doing anything and does not implement these instructions into a practical application as the ventilator is never present.  
The claim is directed to an ABSTRACT IDEA without reciting additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because the use of software instructions on a processor are all well-understood, routine, conventional computer functions.  See MPEP 2106.05(d).  Steps within the software instructions like “receive a signal from a patient’s exhalation, compare the signal with a target value, calculate an adjustment value, and automatically adjust a setting on a ventilator” are all mere tasks and functions that are conventional computer functions as the processor is capable of performing these tasks and functions.  Per Applicant’s specification, Applicant admits that the processor is a generic processor that is found on computing devices and the processor is a computer processor that has computer software which can specifically accomplish the task and functions set forth by the disclosure (paragraph 0048).  Per Applicant’s specification, the processor is shown to be generic and its execution of software instructions are shown to be well-understood, routine, conventional computer functions.  As stated before, since the ventilator is never claimed, the processor merely stores the software instructions and is simply performing well-understood, routine, conventional computer functions without actually affecting the settings of a ventilator.  
Claim 12 discusses a ventilator coupled to a processor.  Since the ventilator is actually being claimed, the claim is reciting additional elements that integrate the abstract idea into a practical application (Step 2A, Prong Two) and the processor is actually adjusting the settings of a claimed ventilator.  Examiner suggests Applicant to claim the ventilator in Claim 11 to overcome the 35 USC 101 rejection.
Claim 13 discusses a gas exchange monitor adapter coupled to a ventilator.  Similar to Claim 12, since the ventilator is actually being claimed, the claim is reciting additional elements that integrate the abstract idea into a practical application (Step 2A, Prong Two) and the processor is actually adjusting the settings of a claimed ventilator.  Examiner suggests Applicant to claim the ventilator in Claim 11 to overcome the 35 USC 101 rejection.
Claim 14 discusses a sample line coupled to a gas exchange monitor adapter.  This claim mentions nothing about a ventilator and simply adds additional structural elements that do not integrate the abstract idea into a practical application (Step 2A, Prong Two).  The additional structural elements are not performing any functions or tasks tied with the software instructions on the processor.  Thus, the additional elements are not sufficient to amount to significantly more than the judicial exception (Step 2B) as the processor is still performing well-understood, routine, conventional computer functions which were established by Applicant’s specification as discussed earlier.
Claim 15 discusses an inline GEM adapter to a ventilator circuit coupled to a ventilator.  Similar to Claims 12 and 13, since the ventilator is actually being claimed, the claim is reciting additional elements that integrate the abstract idea into a practical application (Step 2A, Prong Two) and the processor is actually adjusting the settings of a claimed ventilator.  Examiner suggests Applicant to claim the ventilator in Claim 11 to overcome the 35 USC 101 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banner et al. (US 2007/0000494).
Regarding Claim 1, Banner discloses a method of adjusting a setting of a ventilator (apparatus of Fig 3; method for monitoring ventilation support, Abstract; level setting of one or more ventilator setting controls may be adjusted, paragraph 0034), comprising: receiving a signal from a real-time monitoring system of a patient's exhalation (54, 53, 55, 56, and 57 send signals to 40 via 51, Fig 3; real-time ventilator monitor system, paragraph 0094); using the signal as an input to an algorithm to calculate an adjustment value for a setting of the ventilator (level setting of one or more ventilator setting controls may be adjusted as needed and selected by the processing system 40, paragraph 0034; 40 responsive to output signals 51, processor runs under control of a program, stored in memory and has intelligent programming for determination of at least one desired level setting of the ventilator setting based on at least a portion of output signal 51, paragraph 0048); and automatically adjusting one or more settings of the ventilator based on the adjustment value (level setting of one or more ventilator setting controls may be adjusted as needed and selected by the processing system 40, paragraph 0034; 40 responsive to output signals 51, processor runs under control of a program, stored in memory and has intelligent programming for determination of at least one desired level setting of the ventilator setting based on at least a portion of output signal 51, paragraph 0048).
Regarding Claim 2, Banner discloses the signal is selected from the group consisting of: PaO2 (PaO2 signal, paragraph 0096), PaCO2 (PaCo2 signal, paragraph 0096), PETCO2 (ExCO2 sensor 54, paragraph 0040; derived ventilation data include PetCO2, paragraph 0053).
Regarding Claim 3, Banner discloses the setting is selected from the group consisting of: FiO2 (FiO2 level, paragraph 0034), PEEP (PEEP, paragraph 0034), respiratory rate (ventilator breathing frequency level, paragraph 0034), tidal volume (tidal volume, paragraph 0034), and inspiratory pressure (a pressure limit level, a pressure support ventilation level, paragraph 0034).
Regarding Claim 4, Banner discloses producing a visual or audio message prompting a user to manually adjust the settings if the target value cannot be achieved within a reasonable period of time (desired level settings may be displayed on a visual display for use by the physician, physician can review results to aid in her or his assessment of the desirability of the recommended desired level settings, paragraph 0093; monitor system may have an alarm 21 for alerting operator of either failure of system or an inappropriate setting of a ventilator control, paragraph 0051; level setting of one or more ventilator setting controls may be adjusted as needed and selected by the operator, paragraph 0034).
Regarding Claim 5, Banner discloses the algorithm comprises comparing the signal with a target value of the signal (level setting of one or more ventilator setting controls may be adjusted as needed and selected by the processing system 40, paragraph 0034; 40 responsive to output signals 51, processor runs under control of a program, stored in memory and has intelligent programming for determination of at least one desired level setting of the ventilator setting based on at least a portion of output signal 51, paragraph 0048; desired level settings must be compared with current settings in order for the processor to know how to adjust the settings).
Regarding Claim 11, Banner discloses  a system for adjusting ventilator settings (apparatus of Fig 3; method for monitoring ventilation support, Abstract), comprising: a processor (40, Fig 3) configured to execute software instructions stored on a non-transitory storage medium (40 comprises a memory, paragraph 0047; processor runs under the control of a program stored in the memory and has intelligent programming, paragraph 0048), wherein the software instructions comprise: receiving a signal measured from a patient's exhalation (54, 53, 55, 56, and 57 send signals to 40 via 51, Fig 3; real-time ventilator monitor system, paragraph 0094); comparing the signal with a target value of the signal (level setting of one or more ventilator setting controls may be adjusted as needed and selected by the processing system 40, paragraph 0034; 40 responsive to output signals 51, processor runs under control of a program, stored in memory and has intelligent programming for determination of at least one desired level setting of the ventilator setting based on at least a portion of output signal 51, paragraph 0048; the processor must compare the level settings to know how to adjust to the desired level setting); calculating an adjustment value for a setting of the ventilator (level setting of one or more ventilator setting controls may be adjusted as needed and selected by the processing system 40, paragraph 0034; 40 responsive to output signals 51, processor runs under control of a program, stored in memory and has intelligent programming for determination of at least one desired level setting of the ventilator setting based on at least a portion of output signal 51, paragraph 0048); and automatically adjusting the setting of the ventilator based on the adjustment value (level setting of one or more ventilator setting controls may be adjusted as needed and selected by the processing system 40, paragraph 0034; 40 responsive to output signals 51, processor runs under control of a program, stored in memory and has intelligent programming for determination of at least one desired level setting of the ventilator setting based on at least a portion of output signal 51, paragraph 0048).
Regarding Claim 12, Banner discloses a ventilator coupled to the processor (20, Fig 3).
Regarding Claim 13, Banner discloses a Gas Exchange Monitor adapter coupled to the ventilator (adapter between 26 and 25, Fig 3; sensors are preferably positioned between 26 and 25, paragraph 0041; adapter must exist that is connecting these sensors to the airway tube).
Regarding Claim 14, Banner discloses a sample line coupled to the Gas Exchange Monitor adapter (adapter between 26 and 25, Fig 3; sensors are preferably positioned between 26 and 25, paragraph 0041; adapter must exist that is connecting these sensors to the airway tube; sensors 52 for capturing desired ventilation support data, paragraph 0039; sensors 54, 53, and 55 must have sample lines in order to sense/sample the gas, Fig 3).
Regarding Claim 15, Banner discloses an inline GEM adapter to ventilator circuit coupled to the ventilator (adapter between 26 and 25, Fig 3; sensors are preferably positioned between 26 and 25, paragraph 0041; adapter must exist that is connecting these sensors to the airway tube; 23 and 24 are part of the ventilator circuit of 20 and are connected to 26, Fig 3).

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Packer et al. (US 5,402,796).
Regarding Claim 16, Packer discloses a method of adjusting a setting of a ventilator (CO2 monitor and closed loop controller for use with ventilator monitors patient’s breath and determines PaCO2, Abstract; adjusting patient ventilation based on determined value of PaCO2, Column 2, Lines 10-15), comprising: receiving a signal from a real-time monitoring system of a patient's exhalation (20 receives information on input 22 related to measurements taken from each breath of the patient, Column 3, Lines 5-20); using the signal to calculate a deadspace ratio (breath by breath processing yields mixed expired CO2, inspired CO2, alveolar tidal volume, and airway deadspace, only unknowns being PaCO2 obtained after blood sample analysis, the deadspace ratio can be calculated, Column 4, Lines 1-20); using the deadspace ratio as an input to an algorithm to calculate an adjustment value for a setting of the ventilator (PaCO2 estimate can be calculated once every minute based on average of the breaths in the minute, Column 4, Lines 1-20; closed loop control of ventilation may be implemented based on predicated PaCO2, controller has a set of rules which decides on the tidal volume and respiratory rate settings for mechanical ventilator to achieve and maintain PaCO2 at a set point, Column 5, Lines 1-10; Claim 8 step c; Claim 12); and automatically adjusting one or more settings of the ventilator based on the adjustment value (PaCO2 estimate can be calculated once every minute based on average of the breaths in the minute, Column 4, Lines 1-20; closed loop control of ventilation may be implemented based on predicated PaCO2, controller has a set of rules which decides on the tidal volume and respiratory rate settings for mechanical ventilator to achieve and maintain PaCO2 at a set point, Column 5, Lines 1-10).
Regarding Claim 17, Packer discloses the signal is selected from the group consisting of: PaCO2 (PECO2, mixed-expired CO2, Column 3, Lines 25-50; PaCO2, Column 4, Lines 10-15; mixed-expired CO2 partial pressure, Claim 2).
Regarding Claim 18, Packer discloses the deadspace ratio (Vd/Vt) is calculated using an equation, wherein the equation comprises Vd/Vt = (PaCO2- PETCO2)/PaCO2 (Equation 1 shown, Column 3, Lines 25-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2007/0000494) in view of Clemmer et al. (US 6,148,814).
Regarding Claim 6, Banner discloses the claimed invention of Claim 1.  Banner also discloses the step of automatically adjusting one or more settings of the ventilator comprises at least one of 1) increasing FiO2 and/or PEEP if an output signal is lower than a target value (SpO2 output signal can be used to determine arterial blood pressure as well as assist in determining whether the PEEP signal is at a desired setting for appropriate patient oxygenation, paragraph 0059; oxygenation is optimized by adjusting FiO2 and PEEP, increasing PEEP can also increase patient oxygenation, paragraph 0060), and lowering FiO2 and/or PEEP if an output signal is higher than a target value (FiO2 settings much above room air can eventually be toxic to the patient, if PEEP is too high, it can reduce cardiac output, paragraph 0060; Ex CO2 output signal can be used to determine whether PEEP signal is set appropriately to optimize patient oxygenation without sacrificing cardiac output, paragraph 0064).
	Banner fails to disclose increasing and/or lowering the FiO2 and/or PEEP if a measured PaO2 is lower and/or higher than a target value.
However, Clemmer, of the same field of endeavor, teaches a method and system for managing mechanical ventilation (Abstract), including increasing the FiO2 and/or PEEP if a measured PaO2 is lower than a target value (measure amount of oxygen using pulse oximetry SpO2, SpO2 is related to SaO2, SaO2 is related to PaO2 by the oxyhemoglobin dissociation curve, change in PaO2 is estimated, calculated and stored for future use, predicted SaO2 put into simple equation for normal curve and PaO2 estimate is calculated, Column 19, Lines 20-55; if PaO2 is too low, in which oxygenation class is threatening or marginal, oxygenation is increased, PEEP and FiO2 are increased alternately, Column 21, Lines 30-50; see Tables 3 and 4 which show FiO2 and PEEP are increased if O2 class is threatening or PaO2 < 50, Columns 20 and 21); and lowering the FiO2 and/or PEEP if a measured PaO2 is higher than a target value (measure amount of oxygen using pulse oximetry SpO2, SpO2 is related to SaO2, SaO2 is related to PaO2 by the oxyhemoglobin dissociation curve, change in PaO2 is estimated, calculated and stored for future use, predicted SaO2 put into simple equation for normal curve and PaO2 estimate is calculated, Column 19, Lines 20-55; see Table 5 which indicates if the PaO2 is above 110, decrease the FiO2, Column 21) to ensure a well-controlled oxygenation during ventilation as it is an important goal of clinical care during extended mechanical ventilation (Column 6, Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize PaO2 as a parameter for increasing and decreasing FiO2 and/or PEEP, as taught by Clemmer, to ensure a well-controlled oxygenation during ventilation as it is an important goal of clinical care during extended mechanical ventilation (Clemmer: Column 6, Lines 1-5).  The use of PaO2 as a parameter related to oxygenation can be beneficial in determining whether to increase or decrease FiO2 and/or PEEP since FiO2 and PEEP are known to have an effect on the oxygenation of the patient as shown by Banner.  Uitilizing PaO2 would give better estimates of the patient’s oxygenation and would allow the ventilator to better adjust to the patient’s oxygenation needs.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2007/0000494) in view of Gunneson et al. (US 2008/0161710).
Regarding Claim 7, Banner discloses the claimed invention of Claim 1.  Banner also discloses the step of automatically adjusting one or more settings of the ventilator comprises at least one of: 1) increasing the PEEP to reduce difference between oxygenation output and a limit set by an operator (PaO2 signal, paragraph 0096; SpO2 output signal can be used to determine arterial blood pressure as well as assist in determining whether the PEEP signal is at a desired setting for appropriate patient oxygenation, paragraph 0059; oxygenation is optimized by adjusting FiO2 and PEEP, increasing PEEP can also increase patient oxygenation, paragraph 0060; operator provides input parameter to assist in establishment and monitoring of desired level settings of either ventilator setting controls or ventilation parameters, paragraph 0045; increase of PEEP would increase oxygenation which reduces the difference between the oxygenation and the desired level setting); 2) decreasing the PEEP to reduce difference between oxygenation output and a limit set by an operator (FiO2 settings much above room air can eventually be toxic to the patient, if PEEP is too high, it can reduce cardiac output, paragraph 0060; Ex CO2 output signal can be used to determine whether PEEP signal is set appropriately to optimize patient oxygenation without sacrificing cardiac output, paragraph 0064; operator provides input parameter to assist in establishment and monitoring of desired level settings of either ventilator setting controls or ventilation parameters, paragraph 0045; decrease of PEEP would decrease non-optimized oxygenation which reduces the difference between the oxygenation and the desired level setting).
Although Banner fails to explicitly disclose a PiO2-PETO2 output, it is known that the PiO2-PETO2 output is also called oxygen uptake as described and admitted by Applicant (paragraph 0021).  Oxygen uptake is also known to be called oxygen consumption.
Additionally, Gunneson, of the same field of endeavor, teaches a mainstream gas monitoring system (Abstract) including an oxygen uptake/consumption output (CO2 sensor used in conjunction with oxygen sensor, use of carbon dioxide measurements to determine whether the oxygen measurements are of sufficient quality to use for oxygen consumption, paragraph 0013; calculation of VO2 is shown in an equation, paragraph 0006) to provide an indication of sufficiency of a patient’s cardiac and pulmonary function (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an oxygen uptake/consumption output in similar fashion with the desired level settings of oxygenation, as taught by Gunneson, to provide an indication of sufficiency of a patient’s cardiac and pulmonary function (Gunneson: paragraph 0005).  This modification would be obvious since oxygen uptake is a parameter that measures the oxygenation of a patient. 
Regarding Claim 10, Banner discloses the claimed invention of Claim 1.  Banner also discloses the use of pressure signals (PPG signal from SpO2 output signal can be used to determine arterial blood pressure, paragraph 0059) from the ventilator as an input to at least one of determining if PEEP is at a desired setting for appropriate patient oxygenation (paragraph 0059).  Banner fails to disclose at least one of volume, flow, and pressure signals from the ventilator is used to as an input to at least one of Vd/Vt calculation, FRC calculation, TLC calculation, and oxygen uptake calculation.
However, Gunneson, of the same field of endeavor, teaches a mainstream gas monitoring system (Abstract) including pressure signals from the ventilator is used as an input to at least one of oxygen uptake calculation (a first gas sensor that measures an amount of inspired and expired oxygen, second gas sensor that measures at least an amount of expired CO2, paragraph 0015; gas concentrations may be expressed in partial pressures of gas, paragraph 0060; measured O2 waveform may be used to derive oxygen consumption based on quantities of oxygen detected by O2 sensor, paragraph 0072; gas sensing assembly detects the concentration of one or more gases, paragraph 0035; equation utilizes concentration of inspired and expired oxygen to calculate oxygen consumption, paragraph 0006) to provide an indication of sufficiency of a patient’s cardiac and pulmonary function (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pressure signals in an oxygen uptake/consumption calculation, as taught by Gunneson, to provide an indication of sufficiency of a patient’s cardiac and pulmonary function (Gunneson: paragraph 0005).  This modification would be obvious since oxygen uptake is a parameter that measures the oxygenation of a patient and that pressure signals already present in Banner can be utilized to calculate this oxygen uptake. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2007/0000494) in view of Cha et al. (US 2006/0096591).
Regarding Claim 8, Banner discloses the claimed invention of Claim 1.  Banner fails to disclose at least one of TLC output signal and FRC output signal is created by temporarily decreasing FiO2, and measuring the combined PETO2 and PETCO2 outputs.
However, Cha, of the same field of endeavor, teaches a method of measuring absolute lung volume (Abstract) including at least one FRC output signal is created by temporarily decreasing FiO2 (continuously measuring concentration of oxygen and concentration of carbon dioxide using O2 and CO2 sensors provided in the expiration path, paragraph 0014; FiO2 is known as the fraction of oxygen in inhaled gas, since patient is not inhaling but exhaling during this time period and the gas is going into the expiration path, the FiO2 would decrease), and measuring the combined PETO2 and PETCO2 outputs (continuously measuring concentration of oxygen and concentration of carbon dioxide using O2 and CO2 sensors provided in the expiration path, analyzing oxygen and carbon dioxide gases using the following equation, paragraph 0014; F is flow rate of respiratory gas measured by flow sensor, Equation 5 allows calculation of FRC without measurement of concentration of nitrogen, paragraph 0029) to determine FRC in a simple and low-priced way (paragraph 0013) and the determination of FRC is a very important parameter for diagnosing a chronic respiratory disease (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to calculate FRC using the equation provided, as taught by Cha, to determine FRC in a simple and low-priced way (Cha: paragraph 0013) and the determination of FRC is a very important parameter for diagnosing a chronic respiratory disease (Cha: paragraph 0004).  Having FRC as an additional parameter would assist clinicians in identifying any respiratory diseases or problems in the patient and would allow the ventilator to adapt based on these problems.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (US 2007/0000494) in view of Angelico et al. (US 2014/0034054)
Regarding Claim 9, Banner discloses the claimed invention of Claim 1.  Banner also discloses an output signal is fed into a closed loop algorithm that sets a tidal volume of the ventilator (ventilator setting controls may be adjusted as needed and selected by the processing system, the ventilator setting controls can set tidal volume, paragraph 0034; input parameters such as patient height and weight are useful in establishing and monitoring desired ventilator control settings, optimal tidal volume can be associated with patient height parameter, paragraph 0044).  Banner fails to disclose at least one of TLC and FRC output signal sets a tidal volume of the ventilator.
However, Angelico, of the same field of endeavor, teaches a system for monitoring and evaluating ventilatory parameters (Abstract) including at least one FRC output signal sets a tidal volume of the ventilator (flow volume loop may be useful to a clinician, volume may be plotted such that prescribed VT and VTE may be independently identified, paragraph 0104; various ventilatory settings may be adjusted to better match the time to reach FRC, for example, tidal volume (VT) may be decreased, resulting in less time required to reach FRC, paragraph 0052) to ensure the tidal volume delivered is completely exhaled and a complete exhalation is reached (paragraph 0103) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an FRC parameter for adjustment of the tidal volume, as taught by Angelico, to ensure the tidal volume delivered is completely exhaled and a complete exhalation is reached (Angelico: paragraph 0103).  The use of an FRC parameter ensures the tidal volume being delivered allows the patient to complete an exhalation and is a reference point for the ventilator.  If the FRC is not reached, the tidal volume can be modified to allow the patient to reach the FRC and complete the exhalation.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 5,402,796) in view of Banner et al. (US 2007/0000494).
Regarding Claim 19, Packer discloses the claimed invention of Claim 16. Packer also discloses changes in PEEP should indicate a change in the deadspace ratio (Column 4, Lines 55-65).  Packer fails to disclose the setting is PEEP.
However, Banner, of the same field of endeavor, teaches a system for monitoring ventilator support (Abstract) including the setting is PEEP (optimization of ventilation can be performed by tracking changes in the CO2 sensor, patient deadspace, and cardiac output derived from CO2 sensor and blood gases, optimization of oxygenation can occur by tracking changes in oxygenation and the effect of PEEP, paragraph 0104; cardiac output from Ex CO2 output signal in conjunction with other output and/or input signals can be used to determine whether the PEEP signal is set appropriately to optimize patient oxygenation, paragraph 0064) to optimize patient oxygenation without sacrificing cardiac output (paragraph 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilator to have an adjustable PEEP setting, as taught by Banner, to optimize patient oxygenation without sacrificing cardiac output (Banner: paragraph 0064).  Since Packer already shows that dead space can be affected by PEEP, it is obvious that an adjustable PEEP setting would be needed to allow the ventilator to optimize patient oxygenation while keeping track of the dead space.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. (US 5,402,796) in view of Doyle et al. (US 2015/0343160).
Regarding Claim 20, Packer discloses the claimed invention of Claim 16.  Packer fails to disclose the algorithm comprises comparing the calculated deadspace ratio with a target deadspace ratio set by an operator.
However, Doyle, of the same field of endeavor, teaches a ventilator system (Abstract) including the algorithm comprises comparing the calculated deadspace ratio with a target deadspace ratio set by an operator (calculation of dead space can be made using the equation, paragraph 0037; thresholds may be used for ratio of dead space to tidal volume include 0.2 to 0.35 which indicate patient has normal CO2 gas exchange, paragraph 0038; thresholds may be adjusted by the clinician as necessary for a particular patient or patient condition, paragraph 0036) since the comparisons of deadspace ratios to thresholds can be used to indicate of a patient is experiencing CO2 gas exchange problems (paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add thresholds or desired deadspace ratios and compare the calculated deadspace ratio with the thresholds, as taught by Doyle, since the comparisons of deadspace ratios to thresholds can be used to indicate of a patient is experiencing CO2 gas exchange problems (Doyle: paragraph 0038).  This comparison can further assist the ventilator to adjust the settings in the event that the patient is experiencing issues with CO2 gas exchange.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785